Citation Nr: 1546603	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  94-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to the service-connected right knee disabilities.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), on an extraschedular basis under 38 C.F.R. § 4.16(b) (2015).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to November 1982.

These matters are before the Board of Veterans' Appeals (Board) pursuant to a March 2014 Order of the United States Court of Appeals for Veterans Claims (Court), by which the Court granted a Joint Motion for Partial Vacatur and Remand (Joint Motion), and thereby partially vacated the Board's April 2013 decision to the extent that it denied entitlement to a TDIU on an extraschedular basis under 38 CFR 4.16(b) and failed to adjudicate a claim for service connection for headaches, secondary to a service-connected right knee disability.  That decision had been on appeal from a June 2004 rating decision that denied compensation under 38 C.F.R. § 1151 for headaches and a June 2006 rating decision that denied entitlement to TDIU.  

In July 2014, the Board remanded the matter for further evidentiary development pursuant to the Court Order.  The Board remanded the appeal again in February 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1.  The Veteran's current headaches were not manifested during his active service or for many years thereafter, are not shown to be causally or etiologically related to his active service, and are not shown to be caused or permanently made worse by the service-connected right knee disabilities.

2.  In September 2012, the Director of the VA Compensation and Pension Service denied the Veteran's claim for an extraschedular TDIU.

3.  The preponderance of the evidence indicates that the Veteran has not been rendered unable to engage in substantially gainful employment by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Headaches, to include an organic disease of the nervous system, were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Headaches are not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).

3.  The criteria for a TDIU on an extraschedular basis are not met. 38 U.S.C.A. 
§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2014).  The VCAA applies to the instant claims. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The RO provided a pre-adjudication VCAA notice by letter dated in August 2014.  The Veteran was notified of the evidence needed to substantiate a claim for service connection, secondary service connection, and TDIU as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and effective date of the claims.  The Veteran was also notified of the evidence needed to substantiate a claim for TDIU in a March 2005 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs), post-service treatment records, and reports of treatment after the indicated vocational-training related injury to the Veteran in June 2002.  In addition, the Veteran was provided with VA examinations in September 2010 and March 2012, which addressed the Veteran's employability in relationship to his service-connected right knee disabilities.  Additionally, pursuant to the March 2014 Court Order, VA obtained medical opinions in October 2014 and April 2015 to address the etiological relationship between the Veteran's headaches and his service-connected right knee disabilities.  As the VA examinations and medical opinions included reviews of the pertinent medical history, diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that while a VA examination and addendum opinion have been performed, a medical opinion on the issue of direct service connection for the headaches issue has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have a headache disability during service and does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained for the headaches claim.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case for the issue of direct service connection for the headaches claim.

The Board is also satisfied as to substantial compliance with its July 2014 and February 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands directed the Agency of Original Jurisdiction (AOJ) to obtain addendum medical opinions, to issue supplement statements of the case, and to provide VCAA notice regarding the Veteran's claims.  As these actions have been completed, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

II.  Service Connection 

The Veteran seeks service connection for headaches, to include as secondary to the service-connected right knee disability.  Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the appeal will be denied.

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic diseases of the nervous system, including headaches, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

As noted above, the first element of direct service connection requires evidence of a current disability.  Here, a current diagnosis has been established.  On VA examination in March 2012, the Veteran was diagnosed with tension and rebound headaches.  

As stated above, the second element of direct service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of headaches.  The records reveal no complaints of or treatment for headaches or its associated symptoms.  The November 1982 separation Report of Medical History and Report of Medical Examination denied a history of headaches.

The Veteran reported, at his March 2012 VA examination, that he first began having headaches after an accident in June 2002.  Again, the Veteran's active duty ended in 1982.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence and the Veteran has not alleged that his headaches began in-service.  

Furthermore, the Veteran is not entitled to direct service connection for this claim based on continuity of symptomatology since the first manifestations of headaches occurred many years after his separation from active service.  Headaches, as an organic disease of the nervous system, were not "noted" during service.  38 C.F.R. § 3.303(b).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331. 

For all of these reasons, service connection on a direct basis is not warranted for headaches.

The Veteran also seeks service connection for headaches, as secondary to his already service-connected right knee disability.

As noted above, the first element of secondary service connection requires evidence of a current disability and the Veteran has satisfied this element.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for right knee total arthroplasty, which was previously rated as right knee subluxation, degenerative arthritis of the right knee, and right knee arthritis with limitation of extension.

As previously mentioned, the third element of secondary service connection requires a nexus evidence establishing a connection between the service-connected disease or injury and the current disability.  

In October 2014, the AOJ obtained a VA medical opinion to determine whether the Veteran's headaches were caused or aggravated beyond their natural progression by his service-connected right knee disabilities.  After reviewing the Veteran's file and VA treatment records, the VA examiner opined that the Veteran's headaches were less likely than not proximately due to the service-connected right knee disabilities.  The examiner elaborated that, after a review of the medical records, medical literature, and his clinical experience as a neurologist, there was no relationship between the right knee conditions and the headaches.  The VA examiner concluded that a nexus could not be established for causation or aggravation. 

In compliance with the Board's February 2015 remand directives, the AOJ obtained another opinion to address whether the Veteran's headaches were caused or aggravated beyond their natural progression by the medication he was prescribed for his right knee pathology.  The April 2015 VA examiner stated that, based on a review of the medical records, medical literature, and his clinical experience as a neurologist, the medications that the Veteran was prescribed for his right knee conditions did not cause the Veteran's headaches.  The examiner added that the record clearly showed the Veteran had used cocaine, alcohol, and marijuana, all of which could contribute to headache frequency and severity.  He elaborated that once medication used for the service-connected knee conditions was discontinued, there would be no permanent effect on the underlying headache disorder, so that any medication taken for the right knee disabilities would not permanently increase the severity of the headache disorder beyond its natural progression.

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, the Veteran reported, at his March 2012 VA examination, that he first began having headaches after his accident in June 2002.  Therefore, the Veteran's contentions, taken on their face, are against a finding of service connection for headaches on a direct basis as they concede that the Veteran's headaches did not manifest until many years after service.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether headaches were caused or aggravated by the service-connected right knee disabilities and/or the medication taken for such disabilities) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his headaches to his service-connected right knee disabilities or the medication for such disabilities are of record.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's headaches were not related to his service-connected right knee disabilities or the medication for such disabilities.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for service connection for headaches, to include as secondary to the service-connected right knee disabilities, is not warranted.


III.  TDIU 

Generally, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disability has been reclassified.  At times the disorder was classified as right knee subluxation, degenerative arthritis of the right knee associated with right knee subluxation, and right knee arthritis with limitation of extension associated with right knee subluxation.  However, these ratings were closed out effective July 6, 2015, and the Veteran's service-connected disability was reclassified as right knee total arthroplasty.

Other than two brief periods of total temporary ratings, the combined rating for his service-connected right knee disability has been 40 percent or less.  A 30 percent evaluation is expected to be implemented in September 2016.

Thus, the schedular criteria for a schedular TDIU are not met.  See 38 C.F.R. § 4.16(a).  Therefore, a TDIU rating on a schedular basis, under 38 C.F.R. § 4.16(a), was found by the Board as not warranted in a decision dated in April 2010.  That decision is final.  See 38 U.S.C.A. § 7104. 

However, 38 C.F.R. § 4.16(b) provides that it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

In April 2010, the Board remanded this matter for referral to the Director of Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  The Director found that an extraschedular TDIU was not warranted.  The Board may therefore proceed to consider the matter on the merits.
 
As noted, the Veteran's occupational training and skills are not strictly limited to manual labor - he had been employed as a sales associate (see extensive December 2003 report from Jacksonville Orthopedic Institute), entailing some substantial degree of communication skills, and vocational records indicate that although he did not earn a college degree, he did earn a high school degree and completed some college-level coursework (see September 2010 and January 2013 reports of vocational consultant C.H.).  Thus, the preponderance of the evidence indicates that that he has ability and training such that he is not precluded from performing at least simple sedentary tasks.  An example provided by the September 2010 VA examiner was answering phones.

Further, the opinions indicating that the Veteran's right knee disabilities are productive of substantial interference with employment without exception do so with consideration of its impact in the context of nonservice-connected disabilities - including legal blindness due to advanced glaucoma, as well as back pain.  

A January 2013 opinion from C.H. of Dynamic Vocational Counseling states that if the Veteran did not have the limitations of his right knee, he would still be employable even with consideration of his visual deficits.  The clinician noted that the Veteran was only found unemployable by VA due to his combination of visual deficits and service-connected knee disabilities, but only after the Veteran had re-injured his knee.  The fact that a worsening of the Veteran's knee may have the precipitating event that resulted in unemployability does not, however, negate the fact that it is the combination of the Veteran's service-connected right knee disabilities and vision impairment that render him unemployable.  From the fact that the Veteran's unemployability apparently commenced with a worsening of his right knee, it does not follow in logic or in practice that his service-connected right knee disabilities alone preclude him from securing or maintaining substantially gainful employment.  Thus, the medical opinion that "it is his knee that rendered him unable to maintain or sustain employment within the competitive labor market" is too tenuously reasoned to be of substantial probative weight and value in this matter.  The Veteran's worsening right knee may have finally precipitated his unemployability, but without contradiction, this occurred in the context of and contemporaneously with the Veteran's nonservice-connected legal blindness.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion; most of the probative value of an opinion comes from its reasoning).  There is no credible evidence to show that the Veteran would be unemployable if his only impairment was his service-connected right knee disabilities.

The two direct answers of record as to whether the Veteran is unemployable by reason of his service-connected right knee disabilities alone indicate that he is not.  The September 2010 VA examiner opined that "[o]f course, the severe degenerative process and pain in his right knee does not preclude employment for very light duties, such as answering phones, but the Veteran does have the mitigating conditions of advanced glaucoma (bilaterally) and low back pain, which likely renders him unemployable even for some light duty employment opportunities."  Similarly, in another opinion, the March 2012 VA examiner opined that the Veteran's right knee limitation of motion rendered him unable to perform any physical work due to the severe pain and decreased range of motion and poor ambulation.  (The Board notes that each of these aspects of the Veteran's right knee disability is accounted for in the assigned schedular ratings in effect.)  However, he opined, the "knee should not prevent him doing a substantially gainful sedentary occupation."

The Board notes that, in an October 2015 rating decision, the Veteran was granted a temporary 100 percent evaluation for right knee total arthroplasty, and right knee arthritis with limitation of extension, effective July 23, 2015.  An evaluation of 30 percent is assigned effective September 1, 2016.  This decision does not suggest that the Veteran is entitled to a TDIU, but rather a temporary 100 percent evaluation for the period immediately following his right knee surgery.  This does not provide evidence that that the Veteran has been rendered unable to engage in substantially gainful employment by reason of his service-connected disabilities, notwithstanding this period of a temporary assignment of a 100 percent evaluation.

Additionally, in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report and observe the pain in his right knee, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his service-connected right knee disabilities render him unemployable, however, is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the preponderance of the evidence shows that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  The preponderance of the evidence shows that his service-connected right knee disabilities do not preclude sedentary employment, and he has sufficient education and training to perform at least simple sedentary tasks.  As a consequence, entitlement to an extraschedular TDIU is not warranted, and the benefit of the doubt rule is not for application in resolution of this aspect of the Veteran's appeal.

ORDER

Service connection for headaches, to include as secondary to the service-connected right knee disabilities, is denied.

Entitlement to a TDIU, on an extraschedular basis, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


